By the Court.
This case is not distinguishable from previous decisions. Wilkinson v. Libbey, 1 Allen, 375. Amory v. Melvin, 112 Mass. 83. Wood v. Bogle, 115 Mass. 30. Paul v. Chickering, ante, 265. Sargent v. Pray, ante, 267. The special provisions for the apportionment of taxes in the first and last years of the *273lease leave -the general covenant, to pay all taxes payable for or in respect of the premises during the term, unqualified during the intermediate time, and strengthen the inference that such was the intention of the parties. Exceptions overruled.*

 A similar decision was made in Suffolk, March 11, 1875, in the case of
John C. Howe & another vs. Dexter Bryant.
The lease from the plaintiffs to the defendant, dated July 1, 1869, for the term of five years, provided that the lessee should pay three sevenths of the taxes levied upon the premises during the term, and that in case of the destruction of the premises by fire, the lease might be terminated by the lessor without notice. The premises were totally destroyed by fire on November 9, 1872. The bill for the tax assessed for that year was delivered to the plaintiffs on October 1, and three sevenths was demanded of the defendant, who refused to pay more than a proportionate part, from May 1 to the time of the destruction of the building. In the Superior Court, Pitman, J., ordered a verdict for the plaintiffs for the sum demanded, and reported the case for the determination of this court.
T. H. Talbot, for the defendant.
J. D. Thomson, for the plaintiffs.
By the Court. This case is governed by Carnes v. Kersey, ante, 269, and the cases there cited. Judgment on the verdict.